FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedApril 12, 2013 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. BRF – BRASIL FOODS S.A. A Publicly Traded Company with Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 SUMMARY OF THE MINUTES OF THE 6
